Case: 08-30727     Document: 00511049740          Page: 1    Date Filed: 03/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 12, 2010
                                     No. 08-30727
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MARCUS JONES, also known as Mac Daddy

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:99-CR-50046-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Marcus Jones, federal prisoner # 10250-035, was sentenced to 188 months
in prison after pleading guilty to conspiracy to possess with intent to distribute
50 grams or more of crack cocaine and five kilograms or more of powder cocaine
in violation of 21 U.S.C. §§ 841(a)(1) and 846. Following amendments to the
Sentencing Guidelines governing crack offenses, the district court reduced
Jones’s sentence to 151 months in prison, the lowest point in the amended
guidelines range. Jones appeals that he should have received an even shorter

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30727      Document: 00511049740         Page: 2    Date Filed: 03/12/2010



                                      No. 08-30727

modified sentence, but our recent decisions concerning 18 U.S.C. § 3582(c)(2)
proceedings foreclose Jones’s various challenges to the district court’s judgment.1
       AFFIRMED.




       1
         See United States v. Cooley, 590 F.3d 293, 297–98 (5th Cir. 2009); United States v.
Evans, 587 F.3d 667, 671–74 (5th Cir. 2009); United States v. Doublin, 572 F.3d 235, 237–39
(5th Cir.), cert. denied, 130 S. Ct. 517 (2009).